DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species of chronic renal disease in the reply filed on 22 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 September 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  “Methods and Compositions Using Klotho Variant Polypeptides” is not sufficiently descriptive of the claimed invention because compositions are not claimed and the claims are limited to using soluble alpha klotho.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 and dependent claim 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 35 recites “having mutations at V563 and/or K795” in reference to an alpha sKlotho protein.  However, the instant specification does not provide any definition for what is intended by “mutations”.  The specification at page 34, line 33 defines a polypeptide variant or protein variant, which is limited to one or more amino acids being 
	Claim 35 is also indefinite for reciting specific amino acid positions without providing a point of reference for the numbering used in the claims.  Not every alpha Klotho protein has the same amino acids at the same amino acid position (i.e. mouse versus human).  Therefore, the claim should make a reference to a particular amino acid sequence (preferably by SEQ ID NO:) in order for the claims to be definite with regard to which position is being referenced. 
Claim 35 recites “a Klotho-related disease”, however, the metes and bounds of “Klotho-related” are indefinite.  The term "related" in claim 35 is a relative term which renders the claim indefinite.  The term "related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “related” mean that the disease is one in which Klotho is elevated 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Claim 35 recites “having mutations at V563 and/or K795” in reference to an alpha sKlotho protein.  As pointed out above, “mutation” is not defined in the instant specification and “mutation” is being used in context with amino acid positions and it is not clear if “mutation” is meant to be limited to amino acid substitutions or if it is meant to include something more such as attachment of chemical molecules, substitution with non-naturally occurring amino acids, cleavage of the molecule at the recited amino acid position, truncation of the protein at the recited position with attachment of a chemical moiety at that position, etc.  The disclosure only provides written description for mutations at V563 and/or K795 which are substitutions of position 563 with alanine and position 795 with glutamic acid and not for the full scope of any “mutation” that could be made at the recited positions.
The instant specification fails to provide an adequate written description for the claimed invention of an alpha sKlotho having mutations at V563 and/or K795.  The scope of “mutations” is not defined and would not necessarily be limited to amino acid substitutions at the recited positions.  The specification teaches a substitution of alanine at position 563 and a substitution of glutamic acid at 795 but fails to describe any other mutations which can and/or should be made at the recited positions as well as failing to point out what effects such modifications have one the biological activity of the protein.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claims 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 35 recites a “method of treating or preventing a Klotho-related disease” by administering to an individual in need thereof a therapeutically effective dose of a composition comprising a fusion protein of alpha sKlotho and serum albumin.  The claims broadly encompass prevention of conditions such as cancer, stroke, diminished 
The instant specification fails to provide a nexus between reduced levels of Klotho and the development of the diseases/conditions listed in the claims such that one of ordinary skill in the art would readily recognize that administration of soluble Klotho would result in the prevention of any disease condition related to Klotho.  First, the skilled artisan would not readily be able to identify a subject in need thereof as many of the recited conditions cannot be predicted and there is no known association between Klotho and development of such conditions.  Second, there is no known effective amount of Klotho for preventing any of the recited diseases or conditions, absent evidence to the contrary.  For example, Huntington’s disease is caused by a genetic mutation and there is no amount of Klotho that could be administered that will alter the genetic makeup of an individual which will prevent Huntington’s disease, absent evidence to the contrary.  Next, prevention means that a given condition will not occur – there is no evidence of record that would suggest that administration of Klotho will prevent diminished life expectancy.  Diminished life expectancy may be caused by any number of factors such as socio-economic status and administration of Klotho would not be expected to prevent diminished life expectancy for reasons that are unrelated to Klotho, absent evidence to the contrary.  Claim 37 recites “a metabolic disorder” but not all metabolic disorders have a nexus to Klotho such that one of ordinary skill in the art would reasonably conclude that administration of Klotho would prevent or even treat such conditions (i.e. iron metabolism disorders, malabsorption syndromes, metabolic syndrome X, inborn error of metabolism, mitochondrial diseases, etc.).
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


35 and 37 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/092234 A1 (Glass et al.).
Glass et al. teach methods and compositions of Klotho-FGF fusion polypeptides.  Active fragments and variants of sKlotho, alpha Klotho and alpha sKlotho are included.  Glass et al. also teaches sKlotho having only the KL-D1 and/or KL-D2 domains, which therefore meet the limitation of having a deletion of about 20 amino acids at the C-terminus.  Glass et al. also teach methods of treatment using the Klotho fusion protein for treating a number of different conditions such as hyperphosphatemia, calcinosis, chronic kidney disease, renal failure, breast cancer, etc. (page 15).  Therefore, Glass et al. anticipates the instant claims as the Klotho fusion protein comprises the soluble Klotho. 

Allowable Subject Matter
The prior art of record does not teach a soluble alpha Klotho molecule which lacks the C-terminal 20 amino acids and has a substitution of alanine corresponding to position 563 and a substitution of glutamic acid corresponding to position 795 of human alpha Klotho would avoid the art of record.

Prior art of Record
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seiler et al.  Kidney International  83:  131-128, 2012.

Conclusion
No claim is allowed.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647